Citation Nr: 1111470	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-15 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his wife



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  A Travel Board hearing was held at the RO in August 2007 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In April 2008 and in October 2009, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

The issue of whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD) has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran filed a request to reopen his previously denied service connection claim for PTSD in December 2010.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

Unfortunately, as is explained below, this appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.



REMAND

In its April 2008 and October 2009 remands, the Board directed that the RO/AMC schedule the Veteran for appropriate VA examination to determine the nature and etiology of his low back disability.  Following the Board's April 2008 remand, the Veteran reported for VA examination in June 2008.  At this examination, the Veteran reported that he strained his back unloading a mortar round during service in 1971.  The Veteran also reported experiencing several post-service back injuries in 1994, 2001, and in 2002.  Following comprehensive physical examination of the Veteran, the VA examiner concluded in June 2008 that he could not provide an opinion as to whether the Veteran's current low back disability was related to service without resorting to mere speculation.

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  

In its October 2009 remand, the Board found that the June 2008 VA examination report was inadequate for VA rating purposes.  The Board specifically found that, on remand, the VA examiner who performed the June 2008 VA examination should be contacted and asked to provide the requested nexus opinion concerning the Veteran's low back disability.  The Board alternatively found that, if the VA examiner who performed the June 2008 VA examination could not provide this opinion, then the Veteran should be scheduled for another VA examination.  The Board specifically directed that the VA examination report "should include discussion of the Veteran's documented medical history and assertions."  See Board remand dated October 2, 2009, at pp. 4.  The Board also held adjudication of the Veteran's TDIU claim in abeyance pending completion of additional development on his service connection claim for a low back disability.  

A review of the Veteran's February 2010 VA examination report shows that medical records and his claims file were reviewed by a different VA examiner than the one who conducted his June 2008 VA examination.  The VA examiner who examined the Veteran in February 2010 stated that claims file review confirmed a low back injury and treatment.  The Veteran reported that he had injured his back during service while loading a mortar round.  This examiner also stated that the Veteran "[h]ad several repeat episodes [of] severe back pain in addition to constant daily moderate pain."  No other relevant medical history was noted.  Unfortunately, although the VA examiner stated that a medical opinion had been requested, no such opinion was provided.  

The RO/AMC sent the Veteran's claims file back to this VA examiner in March 2010 for an addendum containing the requested nexus opinion.  The VA examiner stated in March 2010 that he had reviewed the Veteran's service treatment records and VA electronic medical records but had not reviewed any private medical records.  He also stated that review of the Veteran's claims file confirmed evaluation and treatment for a back complaint in service and review of the Veteran's VA treatment records confirmed ongoing evaluation and treatment for a low back disk injury.  This examiner stated further that he had reviewed the Veteran's February 2010 VA examination "and history clearly indicates service injury."  This VA examiner opined that the Veteran's current lumbosacral spine disability was at least as likely as not caused by or a result of an event or incident of active service because "[n]o other unrelated causation can be identified," claims file review confirmed ongoing evaluation and treatment for low back disk injury, and the history taken at the Veteran's February 2010 VA examination "clearly indicates service injury."

The Board finds that the February 2010 VA examination report, plus the March 2010 addendum containing a nexus opinion concerning the etiology of the Veteran's low back disability, again is inadequate for VA rating purposes.  See 38 C.F.R. § 4.2 (2010).  Specifically, the Board finds that the VA examiner who saw the Veteran in February 2010 did not address the Veteran's previously reported post-service history of multiple low back injuries in 1994, 2001, and in 2002.  Nor did this VA examiner "include discussion of the Veteran's documented medical history and assertions" as directed in the Board's October 2009 remand.  See Board remand dated October 2, 2009, at pp. 4.  Thus, the February 2010 examination report must be returned for additional development.  Specifically, on remand, the VA examiner who conducted the February 2010 VA examination should be asked to provide another addendum to this examination report in which he reviews the Veteran's post-service medical records and discusses whether these records showed independent back injuries or whether they were "repeat episodes [of] severe back pain in addition to constant daily moderate pain" that were attributable to the in-service back injury.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board in December 2010 without complying with the April 2008 and October 2009 remand instructions.  Given this error, another remand is required.

The Board again notes that, because adjudication of the Veteran's service connection claim for a low back disability may affect adjudication of his TDIU claim, both of these claims are inextricably intertwined.  As such, the issue of entitlement to a TDIU again must be held in abeyance pending completion of the development outlined below.  See Harris v. Derwinski, 1 Vet. App. 180. 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Center in Albuquerque, New Mexico, and ask the VA examiner who conducted the Veteran's February 2010 VA spine examination to provide another addendum to this examination report.  The claims file must be provided to this VA examiner for review.  The Veteran specifically has contended that, following his service separation in November 1972, he injured his low back in 1994, 2001, and in 2002.  The VA examiner who conducted the Veteran's February 2010 VA spine examination should be asked to review the Veteran's complete claims file, to include his post-service medical records, and to opine whether these records showed independent post-service back injuries or whether they were "repeat episodes [of] severe back pain in addition to constant daily moderate pain" that were attributable to the in-service back injury.  A complete rationale should be provided for any opinion(s) expressed.

2.  If, and only if, the VA examiner who conducted the Veteran's February 2010 VA spine examination is not available, then schedule the Veteran for another VA examination to determine the nature and etiology of his low back disability.  A copy of the VA examination notice letter sent to the Veteran and his service representative must be included in the claims file.  The claims file must be provided to the VA examiner(s) for review.  Based on a review of the Veteran's complete claims file, to include his post-service medical records, and the results of his physical examination, the VA examiner(s) is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current low back disability, if diagnosed, is related to active service or any incident of service, to include the Veteran's in-service back injury in 1971.  The VA examiner(s) also should discuss the impact, if any, of the Veteran's reported post-service back injuries in 1994, 2001, and in 2002, on his current low back disability.  A complete rationale should be provided for any opinion(s) expressed.

3.  Thereafter, readjudicate the Veteran's claim of service connection for a low back disability and his claim of entitlement to a TDIU.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

